Per Curiam.

1. The assignment of the lease is good without being under seal. This is obvious from the language of the statute of frauds, which declares an assignment not good, unless it be by deed or note in writing; and such was the decision of the K. B. in the case of Fry v. Phillips. (5 Burr. 2832.)
2. The plaintiff is not entitled to interest on the 76O dollars. The value of the improvements or amount off a damages was uncertain and unliquidated. Although covenant provided for an appraisement of the improved ments, in case the land was not sold to the ¡dahitiff; ylt the defendant was not a party to the appra^Hbnt. He refused to unite in it, and there is nothing i^ the covenant making an ex parte appraisement bind fendant. The value of the improvemU inquiry, at the trial; the plaintiff’s clair to be considered as resting in unliquil upon which interest is not recoverable)* cordingly have judgment for the 7SO dollars~onIy.
Judgment for plaintiff accordingly.